Name: Commission Regulation (EEC) No 3157/83 of 7 November 1983 on arrangements for imports into the Community of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 83 Official Journal of the European Communities No L 309/ 17 COMMISSION REGULATION (EEC) No 3157/83 of 7 November 1983 on arrangements for imports into the Community of certain textile products originating in Macao Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of certain textile products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of textile products of category 83 speci ­ fied in the Annex hereto and originating in Macao exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 8 September 1983 , Macao was notified of a request for consultations ; whereas , as a result of these consulta ­ tions , it was agreed to make these products subject to quantitative limits for the years 1983 to 1986 ; Whereas imports into France are already subject to quantitative limits for the years 1983 to 1986 according to Regulation (EEC) No 3589/82 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589 /82 ; Whereas the products in question exported from Macao between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1983 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Macao before the date of entry into force of this Regu ­ lation ; Article 2 1 . Products as referred to in Article 1 , shipped from Macao to the Community before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Macao to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82 . 3 . All quantities of products shipped from Macao from 1 January 1983 and released for free circulation , shall be deducted from the quantitative limit laid down . This quantitative limit shall not, however, prevent the importation of products covered by it but shipped from Macao before the date of entry into force of this Regulation . Article 3 The provisions of Article 2 do not apply to products exported from Macao to France . This Regulation shall enter into force on the day following its publication in the Official Journal of the En ropean Commun ities. (') OJ No L 374, 31 . 12 . 1982 , p . 106 . It shall apply until 31 December 1986 . No L 309/ 18 Official Journal of the European Communities 10 . 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Member States Unit Quantitative limits from 1 January to 31 December 1983 1984 1985 1986 83 60.05 Outer garments and other articles, knitted D Tonnes 145 148 151 154 A II a) or crocheted, not elastic or rubberized : F (') 164 167 170 173 b) 4 hh) 1 1 I I 12 13 14 15 22 33 A. Outer garments and clothing acces ­ sories : BNL UK 50 52 51 53 52 54 53 55 44||| IRL || 4 4,5 5 5,5 ijij ) 11 II . Other : DK 12 13 14 15 kk) 11 60.05-04, 76 , GR 2 2,5 3 3,5 11 ) 11 77, 78 , 79 , 81 , Outer garments , knitted orI 22 33 44 85, 88 , 89 , 90 , 91 crocheted, not elastic or rubber ­ ized , other than garments of cate ­ gories 5, 7, 26 , 27, 28 , 71 , 72 , 73 , EEC 441 452 463 474 I 74 and 75, of wool , of cotton or of II|| man-made textile fibres (') Limits already defined in Regulation (EEC) No 3589/82 .